EXHIBIT 10.5

EXECUTIVE EMPLOYEE AGREEMENT

THIS AGREEMENT made as of this 15th day of April, 1998 by and between First
Citizens National Bank, a national bank with its principal location in
Dyersburg, Tennessee (the "Bank"), First Citizens Bancshares, Inc., a registered
bank holding company with its principal location in Dyersburg, Tennessee
("Bancshares") (collectively referred to herein as "Company") and Judy Dianne
Long of Dyersburg, Tennessee (the "Executive").

WITNESSETH

WHEREAS, the company recognizes the value of the Executive's services and
desires to insure the Executive's continued employment with the Company; and

WHEREAS, the Executive wishes to continue in the employment of the Company; and

WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of a written employment agreement;

NOW, THEREFORE, in consideration of the foregoing and of the promises and mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which hereby acknowledged, the parties hereto do
hereby agree as follows:

 1.  Employment. The Company agrees to continue to employ the Executive, and the
     Executive agrees to continue to serve and be employed by the Company, on
     the terms and conditions, set forth herein.

 2.  Term of Employment. The employment of the Executive by the Company as
     provided under Section 1 shall commence on the effective date hereof and
     end on April 15, 2000, unless further extended or sooner terminated as
     hereinafter provided. On April 15, 1999, and on April 15 of each year
     thereafter, the term of the Executive's employment hereunder shall be
     automatically extended one (1) additional year, unless prior to the date of
     such automatic extension the Company shall have delivered to the Executive
     or the Executive shall have delivered to the Company written notice that
     the term of the Executive's employment hereunder shall not be extended. In
     the event the Executive's employment hereunder is not extended by the
     Company, such failure to extend shall be deemed termination pursuant to
     paragraph 6(d) of this Agreement and the Company shall send the Executive a
     Notice of Termination as provided for in Section 6(a) (vii).

 3.  Position and Duties. The Executive shall serve as Vice President and Chief
     Operations Officer of the Company with responsibilities and authority as
     may from time to time be assigned to her by the Boards of Directors of the
     Company. The Executive shall devote substantially all of her working time
     and efforts to the business affairs of the Company.

 4.  Place of Performance. In connection with the Executive's employment
     hereunder, the Executive shall be based at the Company's principal offices
     located in Dyersburg, Tennessee, subject to reasonable travel on the
     business of the Company.

 5.  Compensation and Benefits. In consideration of the Executive's performance
     of her duties hereunder, the Company shall provide the Executive with the
     following compensation and benefits during the term of her employment
     hereunder.
     
     a. Base Salary. The Company shall pay to the Executive an aggregate base
        salary at a rate of not less than Sixty-one Thousand Nine Hundred
        Ninety-Nine dollars and eighty-six cents ($61,999.86) per annum, in
        equal bi-weekly installments as nearly as practicable upon the 15th and
        30th of each calendar month, in arrears. Such base salary may be
        increased from time to time by the Compensation Committee in accordance
        with the normal business practices of the Company and, if so increased,
        shall not hereafter during the term of the Executive's employment
        hereunder be decreased.
        
        Compensation of the Executive by base salary payments shall not be
        deemed exclusive and shall not prevent the Executive from participating
        in any other compensation or benefit program of the Company. Such base
        salary payments (including increases thereto) shall not in any way limit
        or reduce any other obligation of the Company hereunder, and no other
        compensation, benefit or payment hereunder shall in any way limit or
        reduce the obligation of the Company with respect to such base salary.
     
     b. Performance Bonus. The Company shall pay to the Executive with respect
        to each fiscal year during the term of the Executive's employment
        hereunder, a performance bonus in accordance with Schedule A attached
        hereto and by reference made a part hereof. Such bonus shall be paid to
        the Executive within 45 days after the end of each fiscal year.
     
     c. Expenses. The Company, as applicable, shall promptly reimburse the
        Executive for all reasonable out-of-pocket expenses incurred by the
        Executive in her performance of services hereunder, including all such
        expenses of travel and living expense while away from home on business
        of the Company, provided that such expenses are incurred, accounted for
        and documented in accordance with the regular policies and procedures
        established by the Company from time to time.
     
     d. Employee Benefits. The Executive shall be entitled to continue to
        participate in all Bank employee benefit plans and arrangements in
        effect on the date hereof in which the Executive participates,
        (including but not limited to the group health-and-accident, and medical
        insurance plans) as such plans may continue or be altered by the Company
        Boards of Directors from time to time at the Boards' discretion.
     
     e. Vacation. The Executive shall be entitled to vacation in each calendar
        year during the term of this Agreement, in accordance with the Company's
        vacation policies, as well as to all paid holidays provided by the
        Company to its employees.
     
     f. Services. The Company shall furnish the Executive with office space,
        secretarial and administrative assistance, and such other facilities and
        services as shall be suitable to her position and adequate for the
        performance of her duties hereunder.
     
     g. Life Insurance. During the term of this Agreement, the Company agrees to
        pay life insurance premiums for Executive in an amount not to exceed
        $5,000 per year for the acquisition by Executive, or her assigns, of a
        "split dollar" insurance policy. The Company's obligation to make such
        payment shall cease upon termination of Executive's employment. Return
        of premium by Executive to Company shall be required upon death of
        Executive, or if Executive elects not to continue the policy in the
        event Executive terminates employment with the Company or Executive's
        employment with the Company is terminated, except that in no
        circumstances shall the return of premium exceed the cash value of the
        policy. Executive acknowledges that such premium payments will be
        taxable in accordance with the Internal Revenue Code of 1986, as amended
        and the Rules and Regulations of the Internal Revenue Service.

 6.  Compensation and Benefits in the Event of Termination. In the event of the
     termination of the Executive's employment by the Company during the term of
     this Agreement, compensation and benefits shall be paid as set forth below.
     
     a. Definitions. For purposes of this Agreement, the following terms shall
        have the meanings indicated:
        
        i.    "Cause" shall mean (A) the conviction of the Executive or the
              rendering of a final judgment against the Executive by a court of
              competent jurisdiction which is not subject to further appeal for
              the willful and continued failure by the Executive to
              substantially perform her duties under this Agreement, the
              Company's policies, or federal and/or state law (other than any
              such failure resulting from her Disability); which breach of duty
              has materially adversely affected the safety and soundness of the
              Company; or (B) the Executive's conviction of a felony which is
              not subject to further appeal. For purposes of this sub-paragraph,
              no act, or failure to act, on the Executive's part shall be
              considered "willful" unless done, or omitted to be done, by her
              not in good faith and without reasonable belief that her action or
              omission is in the best interest of the Company.
        
        ii.   "Change in Control" shall mean either:
              
              A. the acquisition, directly or indirectly, by any person or group
                 of persons of shares in the Bank or Bancshares, which when
                 added to any other shares the beneficial ownership by an
                 person(s) of ten percent (10%) of such stock or which would
                 require prior notification under any federal or state banking
                 law or regulation; or
              
              B. the occurrence of any merger, consolidation or reorganization
                 to which the Bank or Bancshares is a party and to which the
                 Bank or Bancshares (or an entity controlled thereby) is not a
                 surviving entity, or the sale of all or substantially all of
                 the assets of the Bank or Bancshares.
              
              C. For purposes of this sub-paragraph (ii), the definition of
                 "person" shall be as defined in Section 13(d) and 14(d) of the
                 Securities Exchange Act of 1934.
        
        iii.  "Compensation" shall mean the total compensation paid to the
              Executive as reported or reportable in her W-2 Forms from Bank and
              Bancshares for that year.
        
        iv.   "Coincident with" shall mean any time within six months prior to
              the acquisition of shares of Bank or Bancshares described in
              7(a)(ii) of this Agreement, or the regulatory approval required
              under such section, whichever comes first.
        
        v.    "Date of Termination" shall mean: (A) if the Executive's
              employment is terminated by reason of her death, her date of
              death; (B) if the Executive's employment is terminated for
              Disability, thirty (30) days after Notice of Termination is given
              (provided that the Executive shall not have returned to the
              performance of her duties as provided under sub-paragraph (vi) of
              this paragraph (a); or (C) if the Executive's employment is
              terminated by action of either party for any other reason, the
              date specified in the Notice of Termination.
        
        vi.   "Disability" shall mean the Executive's failure to satisfactorily
              perform her regular duties on behalf of the Company on a full-time
              basis for one hundred eighty (180) consecutive days or such lesser
              period of time as provided under the disability insurance policy
              provided through Bank or Bancshares, by reason of the Executive's
              incapacity due to physical or mental illness, except where within
              thirty (30) days after Notice of Termination is given following
              such absence, the Executive shall have returned to the
              satisfactory, full-time performance of such duties. Any
              determination of Disability hereunder shall be made by the Board
              of Directors in good faith and on the basis of the certificates of
              at least three (3) qualified physicians chosen by it or such
              purpose, one (1) of whom shall be the Executive's regular
              attending physician.
        
        vii.  "Notice of Termination" shall mean a written notice which shall
              include the specific termination provision under this Agreement
              relied upon, and shall set forth in reasonable detail the facts
              and circumstances claimed to provide a basis for termination of
              the Executive's employment. Any purported termination of the
              Executive's employment hereunder by action of either party shall
              be communicated by delivery of a Notice of Termination to the
              other party. Any purported termination of the Executive's
              employment hereunder which is not effected in accordance with the
              foregoing shall be ineffective for purposes of the Agreement.
        
        viii. "Retirement" shall mean termination of the Executive's employment
              pursuant to the Company's regular retirement policy applicable to
              the position held by the Executive at the time of such
              termination.
     
     b. Termination by Company Not for Cause Prior to a Change of Control. In
        the event the Executive's employment hereunder is terminated by action
        of the Company without cause at least six (6) months before a Change of
        Control, the Executive shall be entitled to receive payments under this
        Agreement as though the Agreement was in effect through the end of the
        period set forth in Section 2 hereof without further automatic
        extensions. Executive acknowledges that such payments serve as total
        satisfaction of the Executive's claim under this Agreement.
     
     c. Termination By the Company at Anytime for Cause or by the Executive
        Prior to a Change in Control. In the event the Executive's employment
        hereunder is terminated (A) by action of the Company for Cause either
        before, coincident with, or after a Change in Control; (B) by action of
        the Executive prior to a Change in Control; (C) by reason of the
        Executive's death, disability or retirement prior to a Change in
        Control, the following compensation and benefits shall be paid and
        provided the Executive (or her beneficiary):
        
        1. The Executive's base salary provided under paragraph (a) of Section 5
           through the last day of the month in which the Date of Termination
           occurs, at the annual rate in effect at the time Notice of
           Termination is given (or death occurs), to the extent unpaid prior to
           such Date of Termination;
        
        2. The prorata portion of any bonus under paragraph (b) of Section 5
           which has been earned prior to the Date of Termination, to the extent
           unpaid prior to such date and for the year of termination, Executive
           shall be paid a pro-rata bonus amount as provided in Section 5(b)
           based on the Company's financial performance for that year prior to
           the Executive's Date of Termination;
        
        3. Any benefits to which the Executive (or her beneficiary) may be
           entitled as a result of such termination (or death), under the terms
           and conditions of the pertinent plans or arrangements in effect at
           the time of the Notice of Termination under paragraph (d) of Section
           5; and
        
        4. Any amounts due the Executive with respect to paragraph (c) or
           paragraph (e) of Section 5 as of the Date of Termination.
     
     d. Termination by Company Not For Cause Coincident With or Following a
        Change In Control or by the Executive Coincident With or Following a
        Change in Control. In the event the Executive's employment hereunder is
        terminated (A) by action of the Executive coincident with or following a
        Change in Control including the Executive's death, Disability or
        retirement, or (B) by action of the Company not for cause coincident
        with or following a Change in Control, the Company shall pay and provide
        the Executive the compensation and benefits stipulated under
        sub-paragraph (c) immediately above; provided, however, in addition
        thereto, the following compensation and benefits shall be paid and
        provided the Executive:
        
        > The Bank shall pay to the Executive in a lump sum, in cash, within 30
        > days following the Date of Termination, an amount equal to two times
        > the Compensation paid in the preceding calendar year, or scheduled to
        > be paid to the Executive during the year of the Notice of Termination,
        > whichever is greater, plus an additional amount sufficient to pay
        > United States income tax on the lump sum amount so paid; provided,
        > however, that if the lump sum payment under this section, either alone
        > or together with other payments which the Executive has the right to
        > receive from the Company, would constitute a "parachute payment" (as
        > defined in Section 280G of the Internal Revenue Code of 1986, as
        > amended (the "Code"), such lump sum severance payment shall be reduced
        > to the largest amount as will result in no portion of the lump sum
        > severance payment under this Section 6 being subject to the excise tax
        > imposed by Section 4999 of the Code. The determination of any
        > reduction in the lump sum severance payment under this section,
        > pursuant to the foregoing provision shall be made by the Company in
        > good faith.
     
     e. Continuation of Benefits. Following the termination of Executive's
        employment hereunder, the Executive shall have the right to continue in
        the Company's group health insurance plan and other Company benefit
        program as may be required by COBRA or any other federal or state law or
        regulation.
     
     f. Compensation During Disability.  In the event of the Executive's failure
        to satisfactorily perform her duties hereunder on a full-time basis by
        reason of her incapacity due to physical or mental illness (as
        determined by the Executive's regular attending physician) for any
        period not otherwise constituting Disability as defined under
        sub-paragraph (vi) of paragraph (a) of this Section 6, the Executive's
        employment hereunder shall not be deemed terminated and she shall
        continue to receive the compensation and benefits provided under Section
        5 in accordance with the terms thereof.

 7.  Non-Disclosure. During the term of her employment hereunder, or at any time
     thereafter, the Executive shall not disclose or use (except in the course
     of her employment hereunder) any confidential or proprietary information or
     data of the Company or any of their subsidiaries or affiliates regardless
     of whether such information or data is embodied in writing or other
     physical form.

 8.  Withholding. Any provision of this Agreement to the contrary
     notwithstanding, all payments made by the Company hereunder to the
     Executive or her estate or beneficiaries shall be subject to the
     withholding of such amounts, if any, relating to tax and other payroll
     deductions as the Company may reasonably determine should be withheld
     pursuant to any applicable law or regulation. In lieu of withholding such
     amounts, the Company may accept other provisions to the end that they have
     sufficient funds to pay all taxes required by law to be withheld in respect
     of any or all such payments.

 9.  Notices. All notices, requests, demands and other communications provided
     for by this Agreement shall be in writing and shall be sufficiently given
     if and when mailed in the continental United States by registered or
     certified mail, or personally delivered to the party entitled thereto, at
     the address stated below or to such changed address as the addressee may
     have given by a similar notice:
     
     > To the Company:                    First Citizens National Bank
     >                                               P.O. Box 370
     >                                               Dyersburg, Tennessee 
     > 38025-0370
     > 
     > To the Executive:                    Judy Dianne Long
     >                                               486 Lakewood Drive
     >                                               Dyersburg, Tennessee  38024

 10. Successors: Binding Agreement. The Bank or Bancshares shall require any
     successor (whether direct or indirect, by purchase, merger, consolidation
     or otherwise) to all or substantially all of the business and/or assets of
     the Bank or Bancshares, by agreement in the form and substance satisfactory
     to the Executive, to expressly assume and agree to perform this Agreement
     in the same manner and to the same extent that the Company would be
     required to perform it if no such succession had taken place. Failure of
     the Company to obtain such agreement prior to the effectiveness of any such
     succession shall be a breach of this Agreement. For purposes of this
     Agreement, "Bank" and "Bancshares" shall mean the Company as defined above,
     and any successor to their business and/or assets as aforesaid which
     executes and delivers the agreement provided for in this Section or which
     otherwise becomes bound by all the terms and provisions of this Agreement
     by operation of law.
     
     This Agreement shall inure to the benefit of and be enforceable by the
     Executive's personal or legal representatives, executors, administrators,
     successors, heirs, distributees, devisees and legatees. If the Executive
     should die while any amount would still be payable to her hereunder if she
     had continued to live, all such amounts, except to the extent otherwise
     provided under this Agreement, shall be paid in accordance with the terms
     of this Agreement to her devisee, legatee or other designee, or if there be
     no such designee, to the Executive's estate.

 11. Modification, Waiver or Discharge. No provision of this Agreement may be
     modified, waived or discharged unless such waiver, modification or
     discharge is agreed to in writing signed by the Executive and an authorized
     officer of the Company. No waiver by either party hereto at anytime of any
     breach by the other party hereto of, or compliance with, any condition or
     provision of this Agreement to be performed by such other party shall be
     deemed a waiver of similar or dissimilar provisions or conditions at the
     same or at any prior or subsequent time. No agreements or representations,
     oral or otherwise, express or implied, with respect to the subject matter
     hereof had been made by either party which are not expressly set forth in
     this Agreement; provided, however, that this Agreement shall not supersede
     or in any way limit the right, duties or obligations that the Executive or
     the Company may have under any other written agreement between such
     parties, under any employee pension benefit plan or employee welfare
     benefit plan as defined under ERISA and maintained by the Company, or under
     any established personnel practice or policy applicable to the Executive.

 12. Governing Law. The validity, interpretation, construction and performance
     of this Agreement shall be governed by the laws of the State of Tennessee.

 13. Validity. The invalidity or unenforceability of any provision of this
     Agreement shall not affect the validity or enforceability of the other
     provisions of this Agreement, which latter provisions shall remain in full
     force and effect.

 14. Miscellaneous.
     
     a. No Adequate Remedy At Law. The Company and the Executive recognize that
        each party will have no adequate remedy at law for breach by the other
        of any of the agreements contained herein and, in the event of any such
        breach, the Company and the Executive hereby agree and consent that the
        other shall be entitled to decree of specific performance, mandamus, or
        other appropriate remedy to enforce performance of such agreements.
     
     b. Non-Assignability. No right, benefit, or interest hereunder shall be
        subject to anticipation, alienation, sale, assignment, encumbrance,
        charge, pledge, hypothecation, or setoff in respect of any claim, debt
        or obligation, or to execution, attachment, levy or similar process, or
        assignment by operation of law. Any attempt, voluntary or involuntary,
        to effect any action specified in the immediately preceding sentence
        shall, to the full extent permitted by law, be null, void and of no
        effect. Any of the foregoing to the contrary notwithstanding, this
        provision shall not preclude the Executive from designating one or more
        beneficiaries to receive any amount that may be payable after her death,
        and shall not preclude the legal representative of the Executive's
        estate from assigning any right hereunder to the person or persons
        entitled thereto under her will or, in the case of intestacy, applicable
        to her estate.
     
     c. Primary Obligor on Contract. Bank and Bancshares, although jointly and
        severally liable for all payments under this Agreement, between
        themselves, acknowledge that Bank is the primary obligor and is
        primarily responsible for fulfilling the financial obligations of this
        Agreement. In the event Bank is unable, for regulatory or financial
        reasons, to fulfill the obligations under this Agreement, the terms of
        the Agreement shall become the primary obligation of Bancshares. Nothing
        in this paragraph shall be deemed to bar Executive from recovering under
        this Agreement from either Bank or Bancshares if the Agreement is
        breached by either Bank or Bancshares.

 15. Counterparts. This Agreement may be executed in one or more counterparts,
     each of which shall be deemed to be an original, but of which together will
     constitute one and the same instrument.

IN WITNESS WHEREOF, the Executive and the Company (by action of their duly
authorized officers) have executed this Agreement on the date first above
written.

 

> > > > > > > > > FIRST CITIZENS BANCSHARES, INC.
> > > > > > > > > 
> > > > > > > > >  
> > > > > > > > > 
> > > > > > > > > By:            /s/ Stallings Lipford                    
> > > > > > > > >         Chairman of the Board

ATTEST:    /s/ Katie Winchester        

 

> > > > > > > > > FIRST CITIZENS NATIONAL BANK, INC.
> > > > > > > > > 
> > > > > > > > >  
> > > > > > > > > 
> > > > > > > > > By:            /s/ Stallings Lipford                    
> > > > > > > > >         Chairman of the Board

ATTEST:    /s/ Katie Winchester        

 

> > > > > > > > > EXECUTIVE
> > > > > > > > > 
> > > > > > > > > By:           /s/ Judy Dianne Long                            
> > > > > > > > >                   Judy Dianne Long
> > > > > > > > > 
> > > > > > > > >  

ATTEST:    /s/ Katie Winchester        